              Case 2:19-cr-00213-RSM Document 34 Filed 06/04/20 Page 1 of 2




 1                                                 CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
     UNITED STATES OF AMERICA,                     )    No. CR19-213 RSM
10                                                 )
                    Plaintiff,                     )
11                                                 )    ORDER GRANTING UNOPPOSED
               v.                                  )    MOTION TO SCHEDULE GUILTY
12                                                 )    PLEA HEARING VIA
     PHILIP B. GILBERT,                            )    VIDEOCONFERENCE
13                                                 )
                    Defendant.                     )
14                                                 )
15          THE COURT has considered the unopposed motion of the parties to proceed

16   forward with a guilty plea hearing via videoconference and finds that:

17                  (a) Under General Order 04-20, felony pleas and sentencings may

18   proceed by video or telephone if “the district judge in a particular case finds for specific

19   reasons that the plea or sentencing in that case cannot be further delayed without

20   serious harm to the interests of justice.” A plea hearing in this case cannot be delayed

21   without serious harm to the interests of justice; and

22                  (b) Mr. Gilbert would like to take responsibility in this matter and is

23   seeking a sentence of time served; and

24                  (c) Mr. Gilbert wishes to enter a plea as soon as possible in light of a

25   pending sexual assault charges issued out of Contra Costa County California for which

26   he faces extradition; and


       ORDER TO CONTINUE TRIAL AND                     1201 Pacific Avenue, Suite C7 Tacoma, WA 98402
       PRETRIAL MOTIONS DEADLINE - 1                   Ph: 253-300-4762 / Fax: 253-512-1957
       USA v. Gilbert, CR19-213 RSM
              Case 2:19-cr-00213-RSM Document 34 Filed 06/04/20 Page 2 of 2




 1          (d) a videoconference guilty plea hearing would avoid further delays in the
 2   ultimate sentencing in this case, which would cause “serious harm to the interests of
 3   justice.” See General Order No. 04-20 (3/30/20).
 4          IT IS THEREFORE ORDERED that this matter should be set for a guilty plea
 5   hearing via videoconference at the earliest practicable date.
 6
 7          DONE this 4th day of June, 2020.
 8
 9
10
11                                             A
                                               RICARDO S. MARTINEZ
12                                             UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26


       ORDER TO CONTINUE TRIAL AND                 1201 Pacific Avenue, Suite C7 Tacoma, WA 98402
       PRETRIAL MOTIONS DEADLINE - 2               Ph: 253-300-4762 / Fax: 253-512-1957
       USA v. Gilbert, CR19-213 RSM
